Case 1:17-cv-00195-KD-B Document 222 Filed 04/03/20 Page 1 of 1                  PageID #: 3325




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 APRIL R. NAIL, et al.,                        )
      Plaintiffs,                              )
                                               )
 v.                                            )       CIVIL ACTION: 17-00195-KD-B
                                               )
 ROBERT M. SHIPP, et al.,                      )
     Defendants.                               )

                                         JUDGMENT

        In accordance with the December 10, 2019 jury verdict (Docs. 198, 198-1), the parties'

 stipulations, and the Orders issued on this date, it is hereby ORDERED, ADJUDGED and

 DECREED that Final Judgment is entered in favor of Plaintiffs and against Defendants as follows:

        1) A Jury verdict in the amount of $24,651.28 for back wages ($7,287.05 in
        minimum wage damages and $17,364.23 in overtime wage damages) is awarded,
        and based on the parties' stipulation (Doc. 208), expense shifting damages are
        awarded in the amount of $6,198.00 -- for a total award of $30,849.28 against
        Defendants and in favor of Plaintiffs; and

        3) Liquidated damages are awarded in the amount of $30,849.28, against
        Defendants and in favor of Plaintiffs; and

        4) Attorneys' Fees are awarded in the amount of $291,444.00, against Defendants
        and in favor of Plaintiffs; and

        5) Costs are awarded in the amount of $7,050.00, against Defendants and in favor
        of Plaintiffs.

        DONE and ORDERED this the 3rd day of April 2020.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                   1
